Marshall, J.
The foregoing indicates sufficiently the issues in this case and the general features of the evidence. *34Many minor details to which our attention was called on the argument have been considered; but do not change the stated general aspects of the case, and, therefore, it does not seem best to incumber the record with any particular reference to them.
While some errors are claimed to have occurred in regard to admission of evidence, there are none, in our judgment, which materially affect the result, hence that branch of the case will be passed without discussion.
There is left only a claim that material findings of fact are’ against the clear preponderance of the evidence. It does not appear so. The appellant seems to have signally failed to make out a case of undue influence. Granted that Mrs.' Molthen was a little childish, that is quite characteristic of old people. She evidently had a very deep conviction of what she wanted to do with the note and mortgage. In face of the positive evidence that she procured them from the bank where she customarily kept them, employed an attorney to draft the proper paper for the transfer, later sent for him to attend her and supervise the execution, then emphatically declared that she wished to make the transfer, and that she had not said anything to her son John about the matter, — the findings complained of are well supported.
By the Gourt. — Judgment affirmed.